Citation Nr: 1646055	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a neck disorder

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father
ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran has honorable active duty service in the United States Army from January 2000 to May 2000, and from February 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during Travel Board hearing.  A transcript of the hearing has been associated with the claims folder.  After the hearing, the Board received additional evidence from the Veteran concerning his PTSD service connection claim.  The Board accepts this evidence and it has been added to the record.

The issues of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to service connection for a left shoulder disorder.

2.  The probative and competent evidence is against a finding that the Veteran's neck disorder was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one (1) year of service.
3.  The probative and competent evidence is against a finding that the Veteran's GERD either developed during, or was aggravated by service. 
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for a left shoulder disorder have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the August 2016 Board hearing, the Veteran notified the VLJ that he wished to withdraw the appeal of his claim of entitlement to service connection for a left shoulder disorder.  As such, the Veteran has withdrawn this issue and there remain no allegations of error of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d). 

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).



A.  Entitlement to service connection for a neck disorder.

The Veteran contends that he injured his neck during active duty service in Iraq by carrying heavy equipment on his shoulders.  (see Travel Board hearing transcript, August 2016).  Review of the claims folder, however, reveals no service treatment records evidencing such an injury or condition.  Unfortunately, although VA made several attempts to obtain his service treatment records (as documented in a June 2010 memorandum of record), including requesting, in April and August 2010 letters, that the Veteran provide any service treatment records in his possession, no records were located at the National Personnel Records Center (NPRC) or provided by the Veteran.

The only available service record is a March 2004 post-deployment self-assessment report, in which the Veteran stated that his health had stayed about the same or gotten better.  He also stated that his health in general was excellent and reported that he neither had, nor developed during deployment, swollen, stiff or painful joints, back pain or muscle aches.  The clinician did not refer the Veteran for any treatment or evaluation. 

During his August 2016 Board hearing, the Veteran testified that he neither sought, nor received treatment for his neck during service, or within a year of his April 2004 separation from service.  Rather, he said that he did not seek treatment for his neck until 2010, when he went to the VA Medical Center (VAMC) in St. Augustine, Florida.  Review of these records shows that he was seen in February 2010 with complaints of neck and shoulder pain mainly involving the trapezius muscle, and was referred to physical therapy.  During his initial physical therapy session one week later, he said that his neck pain began in service during combat.  He told the therapist that there was no single incident that caused his neck pain, but "multiple occasions that he would either be forced to drive over 14 hours at a time or [had been] banged around when under fire."  He did not mention that he had transported heavy equipment on his shoulders.  On examination, he had full range of motion of the neck.  He was diagnosed with an upper trapezium impairment with decreased joint play of the C3-5 cervical disks.  The treatment was to be a facet block at the C3-5 level, although, during the hearing, the Veteran said that he never received the treatment.  

As noted above, he reported that he did not receive any treatment for a neck disorder during service or within one year of separation from service, and following service, did not seek treatment until 2010.  There is also no evidence that the Veteran received any further treatment for his neck following the physical therapy in February 2010.  Moreover, during the August 2016 hearing, he said that he was not currently receiving medical treatment and just treated himself with over-the-counter medication as needed.  His wife, in a September 2016 statement, states that she has observed his neck symptoms since May 2004.  

Based on a review of the complete evidence of record, the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for a neck disorder.  As discussed, the Veteran himself reported that he did not seek treatment for his neck until 2010, six (6) years following active duty, at which time, he was diagnosed with an upper trapezium impairment with decreased joint play of the C3-5 cervical disks.  The United States Court of Appeals for Veterans Claims (Court) has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, even assuming that the Veteran sustained an injury in service as alleged, the amount of time that passed following service without any documented complaint, treatment or diagnosis of a neck disorder is evidence that weighs against the Veteran's claim on a direct basis.  Further, as there is no evidence that the Veteran was diagnosed with arthritis of the neck within one year of service, service connection on a presumptive basis is also not for application.

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for a neck disorder.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
  
B.  Entitlement to service connection for GERD.

As noted above, although the Veteran's service treatment records are not available, on his March 2004 post-deployment self-assessment report, he said that his health had stayed about the same or gotten better and that his health in general was excellent.  He specifically reported that he did not experience frequent diarrhea or vomiting.  During his hearing before the Board, he said that he did not incur any symptoms of GERD or seek treatment for the disorder during service, and only noticed symptoms of the condition about a month after separation from service.  Nonetheless, he did not seek medical treatment.  He said that he had heartburn and constant burping in 2008, but said that he did not seek treatment for the disorder until February 2010, when he was seen at the VAMC.  Treatment records show that he said that, following his return from service, he experienced frequent eructation (belching) and heartburn, with nocturnal symptoms.  He was diagnosed with GERD and placed on a trial of Prilosec and advised to raise the head of his bed about four inches.  Although, during the hearing, he said that he continued to receive treatment because the Prilosec was not working, he said that he stopped treatment "because of work."

There are no additional reports of record showing that the Veteran received any further VA or private treatment for GERD.  His wife, in a September 2016 statement, states that she has observed his GERD symptoms since May 2004.  

The Board finds that the probative and competent evidence is against the Veteran's claim of entitlement to service connection for GERD, as there has been no persuasive evidence presented to show that the disorder manifested during, was aggravated by, or is etiologically related to some aspect of active duty service.  As discussed, the Veteran himself reported that he did not experience any symptoms of GERD until one month after separation from service, and did not seek treatment for the condition until 2010.  GERD is not a disorder for which presumptive service connection applies.  

Based on the foregoing, the claim of entitlement to service connection for GERD is denied.  As such, the benefit of the doubt rule is not applicable.  See Gilbert, Ortiz, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a notice letter in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding his service treatment records, the Court has held that when service treatment records, VA records or records from another government agency are missing, VA has a heightened obligation to explain its findings and conclusions and to carefully consider the "benefit-of-the-doubt rule," which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The record shows that the AOJ requested records from the NPRC, which reported that it did not have the Veteran's records.  The AOJ subsequently sent two letters to the Veteran notifying him that, although VA would make an attempt to obtain government records, it was ultimately his responsibility to insure that all the information necessary to substantiate his claims was provided to VA.  Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

The claim of entitlement to service connection for a left shoulder disorder is dismissed.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for GERD is denied.


REMAND

Although the Veteran was afforded two VA PTSD examinations, the Board has determined that further evidentiary development is required.  The Veteran claims that he has PTSD as a result of active duty combat service in Iraq.  Although he avers that he received the Combat Action Badge, his DD 214 contains no evidence that he received any decorations, medals, badges, etc. signifying participation in combat.  Thus, there is no evidence of his participation in combat and a combat stressor has yet to be verified.  While he was afforded two VA PTSD examinations, in which the examiners each opined that he did not meet the criteria for a diagnosis of PTSD, it is unclear whether his treating clinicians have diagnosed any other psychiatric disorder as a result of military service.  Thus, a remand for updated treatment records and a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since 2010 and associate with the record.  

2.  Ask the Veteran to provide the names and addresses of any VA or non-VA clinician who have treated him for any psychiatric disorder, and whose treatment records are not in the electronic claims folder.  After obtaining the necessary authorizations, obtain the treatment reports and associate with the record.

3.  After all available records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine whether he has an acquired psychiatric disorder, to include PTSD, as a result of military service.  The examiner must note that the complete electronic folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  

The examiner is advised that the Veteran does not have verified combat service, and, thus, a combat stressor is not presumed.  

The examiner should be asked whether any current acquired psychiatric disorder (to include any such disorder that has been diagnosed at any time during the appeals period) is related to, or is otherwise the result of active duty service.  

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that considers all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  Ensure that the opinion is both responsive to the inquiry and fully explained.  The issue on appeal should then be readjudicated.  If the issue sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


